DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 
Response to Amendment
	The amendment filed 11/27/2020 does not place the application in condition for allowance.
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,115,683 to Stefanakos, and further in view of US PGPub 2015/0228836 to Casse (of record) and US PGPub 2013/0249771 to Kotter.
Regarding claims 1, 5, 26, and 28, the limitations that the metamaterial generates a spoof surface plasmon in the presence of heat, that the antenna element generates a voltage signal when the generated spoof surface plasmon has a frequency in the terahertz range, that the diode rectifies a voltage signal to produce electricity, and that that the stub cancels the diode capacitance are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For brevity, the intended use limitations are treated alongside structural limitations in this analysis.
Stefanakos teaches an emitter coupled antenna, comprising
an emitter (“energy conversion collector”) that emits heat (Fig. 13, C4/L15-29, C13/L33-47)
a rectenna (“energy collector” comprises an array of antennas, C13/L9-32) comprising
an antenna element (10 of Fig. 10) that generates a voltage signal at a frequency in the terahertz range (C10/L63-C11/L14, C12/L17-35; Stefanakos describes that the antenna are designed to function to interact with thermal energy from the sun, C2/L55-64; C6/L37-41 describe capture of wavelengths as low as 115 nm and as high as 1000 microns, having a frequency  λ/2πc ranging from ~2,600 THz to 0.3 THz; C3/L3-27, C7/L28-38, describe desirable diode frequency cutoffs in excess of 5 THz)
a diode (20 of Fig. 10) coupled to the antenna element to receive a voltage signal and rectify the voltage signal to produce electricity (C12/L36-47), wherein the diode has a capacitance (C3/L35-46, C10/L5-30).
The embodiment of a rectenna of Fig. 10 of Stefanakos does not specifically have the diode embedded in a feed point of the antenna element. Stefanakos elsewhere teaches that the diode may alternatively be directly engaged with the antenna (C10/L66-C11/L1), such as at the feed point of the antenna (C1/L57-59). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to embed the diode in a feed point of the antenna element to 
Stefanakos teaches that a bandwidth of an antenna can be improved by introducing stubs to the antenna (C3/L13-15), near a feed point (Fig. 4, C11/L39-40), in order to match an impedance (C6/L15-20). While Stefanakos does not specifically teach the location of a stub in the region near the diode to cancel the diode capacitance, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a stub at such a location, as improving impedance matching between an antenna and a diode, and concurrent cancellation of diode capacitance, improves power transfer (¶0042, 0045; 0056 specifically discusses nulling out an imaginary impedance/capacitive reactance to leave only a real part).
Stefanakos’s blackbody emitter is not a metamaterial that generates a spoof surface plasmon in the presence of heat, with a frequency in the terahertz range. Casse teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a suitable blackbody as a metamaterial that generates a surface plasmon or spoof surface plasmon in the presence of heat (¶0009), the surface plasmon having a frequency in the terahertz range (¶0008, 0030 describe that the structure is tuned to emit light of 0.5 to 3 micron wavelength, corresponding to approximately 600 THz to 100 THz), so that the emitter may be highly efficient (¶0003, 0004, 0006).  As such, the antenna of modified-Stefanakos would be a metamaterial coupled antenna capable of the recited intended uses.
Per claim 5, modified-Stefanakos teaches the limitations of claim 1. The limitation that the reflector confines radiation in a vertical direction is an intended use limitation, and is treated as previously described. Stefanakos teaches that the antenna comprises a reflector which reflects radiation in a vertical direction in a direction toward the rectenna (C4/L41-46, C13/L30-32). Stefanakos does not specifically teach the metamaterial. Casse teaches that a metamaterial that functions as desired comprises a plurality of holes (Fig. 1 shows elements 122-1, 122-2, 122-3, etc., which are blind holes of circular shape), wherein an element (210) having an energy conversion function is intentionally placed over a hole in the metamaterial in order to direct radiation onto the element (¶0028-0030). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to place the antenna element over a hole in the metamaterial in order to direct radiation onto the rectenna.
Per claim 26, modified-Stefanakos teaches the limitations of claim 5. Stefanakos teaches that the rectenna can above or below, or above and below, the emitter of that invention (C13/L39-47). Further, that reference teaches that a “ground plane” is present between the rectenna and the emitter in order to improve bandwidth (C6/L1-20). Kotter teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a ground plane as a standoff layer between an emitter and a rectenna to improve light absorption by the rectenna (¶0035). Therefore, since the rectenna can be present above and below an emitter, and below the reflector in an embodiment, and a standoff layer can be present between the rectenna and the emitter, which necessarily comprises a hole, the configuration in which the rectenna is suspended over the hole and below the reflector using a standoff layer is an obvious configuration based on the combination of references.
Per claim 28, modified-Stefanakos teaches the limitations of claim 26. Based on the reasoning above, and the clear teachings in Stefanakos and Kotter that a standoff layer is physically fixed with respect to a rectenna, the standoff layer of modified-Stefanakos is between the reflector and the rectenna to hold the rectenna in position.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse, and Kotter as applied to claim 26 above. Supporting information regarding physical properties is provided by US PGPub 2004/0231714 to Stark.
Regarding claim 27, modified-Stefanakos teaches the limitations of claim 26. Both Stefanakos teaches and Kotter teach that the ground plane/standoff layer comprises a material that acts as an electrical insulator while allowing transmission of radiation (C6/L1-20 of Stefanakos; ¶0039, 0040 of Kotter). Kotter teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material of the standoff layer of polyimide, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Polyimide acts as both an electrical and thermal insulator (¶0023). 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse and Kotter as applied to claim 1 above, and further in view of US PGPub 2013/0146117 to Brady (of record).
Regarding claims 2 and 3, modified-Stefanakos teaches the limitations of claim 1. Stefanakos teaches that the diode is a MIM diode, but does not teach a MIIM diode. Brady teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an MIIM diode, comprised of a stacked configuration including a metal sandwiching two insulators, because it is also suitable for use in a similar rectenna device (Fig. 3, ¶0030, 0033). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse and Kotter as applied to claim 5 above, and further in view of Brady.
Regarding claim 6, modified-Stefanakos teaches the limitations of claim 5. Stefanakos teaches a reflector, but does not teach that the reflector comprises a metal layer. Brady teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the reflector to comprise a metal layer for ease of manufacture (¶0012, 0031).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse, Kotter, and Brady as applied to claim 3 above, and further in view of US Patent 7,468,525 to Avanzino (of record).
Regarding claim 4, modified-Stefanakos teaches the limitations of claim 3 above. The references do not teach the materials of the metal and insulators of the MIIM diode. Avanzino teaches that a metal of a similar diode may be aluminum (C2/L60-63), and that materials suitable for use as insulators in a similar diode may include titanium oxide and cobalt oxide (C2/L64-C3/L1, C3/L12-22). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the metal of the MIIM diode as aluminum and the insulators of the MIIM diode as cobalt oxide and titanium oxide, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse and Kotter as applied to claim 5 above, and further in view of US Patent 7,329,871 to Fan (of record).
Regarding claim 7, modified-Stefanakos teaches the limitations of claim 5. Stefanakos teaches a reflector, but does not teach that the reflector comprises a DBR reflector. Fan teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to replace a metal reflector with a DBR reflector, as a similar plasmon-supporting element may include a DBR reflector (element 946 of Fig. 9) to function in a similar way as a metal reflector (C8/L43-63). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanakos, Casse, Kotter and Fan as applied to claim 7 above, and further in view of US Patent 5,249,195 to Feldman (of record).
Regarding claim 8, modified-Brady teaches the limitations of claim 7 above. The combination of references does not teach the materials of the alternating layers of the DBR reflector. Feldman teaches that a DBR may be formed of alternating layers of, inter alia, germanium and titanium oxide (C3/L57-58, C3/L65-C4/L14, claims 13 and 18). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the DBR reflector to comprise alternating layers of titanium oxide and germanium, as it would have merely required the choice of known materials for their art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 26-28 have been considered but are moot because the arguments do not apply to the current grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726